Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “layer” in claims 1, 3-10, 12, 16 and 17 is used by the claim to mean sections, members, portions, etc. while the accepted meaning is “a thickness of some material laid on or spread over a surface”. The term is indefinite because the specification does not clearly redefine the term. The term “strand” in claims 3-9, 12, 16 is used by the claim to mean arms, legs, sections, or similar structure while the accepted meaning is “fibers or filaments twisted, plaited, or laid parallel to form a unit for further twisting or plaiting into yarn, thread, rope, or cordage”. The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roney (US 3930511).
Regarding claim 1, Roney discloses a hairpin (Refer to Figure 1-5), comprising: a first layer portion (16); a second layer portion (14 forming 10) connected with a first end (end of 16 near 12 and proximate 14 of 10) of the first layer portion via a first bent joint (12), and disposed at one side of the first layer portion; and a third layer portion (14 forming 24) connected with a second end (end of 16 near 12 and proximate 14 of 24) of the first layer portion via a second bent joint (12), and disposed at another side of the first layer portion, wherein a distance between the second end of the first layer portion and the second layer portion is changeable to open or close a first entrance for hair, and a distance between the first end of the first layer portion and the third layer portion is changeable to open or close a second entrance for hair (Refer to annotated Figures 1-5 and Abstract). 
Regarding claim 2, Roney discloses at least one of the first, second and third layer portions is wavy (Refer to Figures 1 and 2 which depicts each of the first, second and third layers, 16 and 14 as being wavy). 

Regarding claim 18, Roney discloses the strip material is a metal strip (Refer to col. 2 lines 9-11).  
Regarding claim 20, Roney discloses the first entrance and the second entrance are oriented in different directions (Refer to Figures 1 and 2).

Claims 1-4, 7, 9-12, 15-17 and 20are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 1337377).
Regarding claim 1, Wilson discloses a hairpin, comprising: a first layer portion; a second layer portion connected with a first end of the first layer portion via a first bent joint, and disposed at one side of the first layer portion; and a third layer portion connected with a second end of the first layer portion via a second bent joint, and disposed at another side of the first layer portion, wherein a distance between the 



    PNG
    media_image1.png
    382
    873
    media_image1.png
    Greyscale

Regarding claim 2, Wilson discloses at least one of the first, second and third layer portions is wavy (Refer to Figure of Wilson which depicts each of the first, second and third layers with wavy portions). 
Regarding claim 3, Wilson discloses a first layer portion is constructed with two strands of a strip material (Refer to annotated Figure above).

Regarding claim 7, Wilson discloses the two strands of the second layer portion are connected at one end (end with 12) to form an integral free end (Refer to Figure).
Regarding claim 9, Wilson discloses the two strands of the second layer portion form a closed loop (Refer to Figure and annotated Figure above).
Regarding claim 10, Wilson discloses the closed loop is symmertic relative to the first layer portion (Refer to Figure and annotated Figure above).
Regarding claim 11, Wilson discloses the shape of the closed loop is selected from the group consisting of a triangle, an oval and combinations thereof (Refer to annotated Figure above, where the second layer portion forms a closed loop having a triangular and/or oval shape. 
Regarding claim 12, Wilson discloses the two strands of the second layer portion and/or the two strands of the third layer portions have free ends (Refer to Figure above, the second layer has free ends near 16, 17 and the third later has free ends near 10, 11).  
Regarding claim 15, Wilson discloses the first entrance and the second entrance are oriented in different directions (Refer to Figure).
Regarding claim 16, Wilson discloses a hairpin integrally formed of a strip material (Refer to Figure and lines 31-35), and comprising: a first layer portion constructed with at least one strand of the strip material; a second layer portion 


    PNG
    media_image1.png
    382
    873
    media_image1.png
    Greyscale

Regarding claim 17, Wilson discloses each of the first, second and third layer portions is constructed with two strands of the strip material (Refer to annotated Figure above).  
.

Claims 1, 3-10, 12, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 4480356).
Regarding claim 1, Martin discloses a pin (Refer to Figure I-III) capable of being used in hair, comprising: a first layer portion; a second layer portion connected with a first end of the first layer portion via a first bent joint, and disposed at one side of the first layer portion; and a third layer portion connected with a second end of the first layer portion via a second bent joint, and disposed at another side of the first layer portion, wherein a distance between the second end of the first layer portion and the second layer portion is changeable to open or close a first entrance for hair (when force is applied to 46,86,92,94,102,104 of the pins of Figures I-III the distance between second end of the first layer portion and the second layer portion changes to a first entrance), and a distance between the first end of the first layer portion and the third layer portion is changeable to open or close a second entrance for hair (when force is applied to 22 of the pins of Figures I-III the distance between the first end of the first layer portion and 

    PNG
    media_image2.png
    702
    702
    media_image2.png
    Greyscale

Regarding claim 3, Martin discloses a first layer portion is constructed with two strands of a strip material (Refer to annotated Figure I above and Figure I-III).
Regarding claim 4, Martin discloses each of the second and third layer portions and the first and second bent joints is integrally formed with the first layer portion, and 
Regarding claim 5, Martin discloses the two strands of the first layer portion at the first end are bent outwards to form the first bent joint so that the second layer portion includes a lateral section (Refer to annotated Figure I above) and an elongated section (long section extending from lateral section, Refer to annotated Figure I above).  
Regarding claim 6, Martin discloses the two strands of the first layer portion at the second end are bent outwards to form the second bent joint so that the third layer portion includes a lateral section Refer to annotated Figure I above) and an elongated section (long section extending from lateral section, Refer to annotated Figure I above).  
Regarding claim 7, Martin discloses the two strands of the second layer portion are connected at one end to form an integral free end (ends of second layer portion connect at 50 to form an integral free end, Refer to Figures I-III).
Regarding claim 8, Martin discloses the two strands of the third layer portion are connected at one end to form an integral free end (ends of third layer portion connect at 22 forming an integral free end).  
Regarding claim 9, Martin discloses the two strands of the second layer portion form a closed loop (Refer to Figures I-III).
Regarding claim 10, Martin discloses the closed loop is symmertic relative to the first layer portion (Refer to Figures I-III). 

Regarding claim 15, Martin discloses the first entrance and the second entrance are oriented in different directions. As explained in the rejection of claim 1 above, the first entrance is between the second end of the first layer and the second layer while the second entrance is between the first end of the first layer and the third layer where the first and second ends of the first layer are disposed in different directions.
Regarding claim 16, Martin discloses a pin (Refer to Figures I-III) capable of being used in hair, the pin integrally formed of a strip material, and comprising: a first layer portion constructed with at least one strand of the strip material; a second layer portion extending from a first end of the first layer portion transversely, reversely and toward one side of the first layer portion; and a third layer portion extending from a second end of the first layer portion transversely, reversely and toward another side of the first layer portion, wherein a distance between the second end of the first layer portion and the second layer portion is changeable to open or close a first entrance (when force is applied to 46,86,92,94,102,104 of the pins of Figures I-III the distance between second end of the first layer portion and the second layer portion changes to a first entrance) for hair, and a distance between the first end of the first layer portion and the third layer portion is changeable to open or close a second entrance for hair (when force is applied to 22 of the pins of Figures I-III the distance between the first end of the first layer portion and the third layer portion changes to open a second entrance) (Refer to annotated Figure I above).  

Regarding claim 20, Martin discloses the first entrance and the second entrance are oriented in different directions. As explained in the rejection of claim 16 above, the first entrance is between the second end of the first layer and the second layer while the second entrance is between the first end of the first layer and the third layer where the first and second ends of the first layer are disposed in different directions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin.
Regarding claim 11, Martin discloses the pin of claim 9 above; however, Martin does not discloses a shape of the closed loop is selected from a group consisting of triangle, diamond, circle, oval, crescent, and combinations thereof.   
It would have been an obvious matter of design choice to modify the shape of the closed loop to be selected from a group consisting of triangle, diamond, circle, oval, crescent, and combinations thereof, since such a modification would have involved a 
Regarding claims 13 and 18, Martin discloses the pin of claims 3 and where the strip of material is made of wire. Although Martin does not state the wire is made of metal, it is well-known and common practice for wire to be constructed of metal. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the wire pin of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claims 14 and 19, Martin discloses the pin of claims 3 and 16, wherein the strip material is a wire. Although plastic strip Martin does not state the wire is made of metal, it is well-known and common practice for wire to be constructed of metal. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the wire pin of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson and Vestal et al. (US 2006/0174909).
Regarding claims 13, 14, 18 and 19, Wilson discloses the hairpin of claims 3 and 16 above; however, Wilson is silent regarding the strip material being a metal strip and the strip of material being a plastic strip. It is well known and common practice for such hairpins to be constructed of metal and plastic as demonstrated by Vestal et al. (Refer 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799